DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (method for reducing infection at the site) and urogenital tract in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3, 5, and 20-22 are pending in this application. Claim 1 has been amended. Applicant has cancelled claims 4 and 6-19. Claims 20-22 are new.   All pending claims read on the elected invention.

Claim Objections
Claims 2, 5, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Bondarenko et al. (RU 2240821), Evtushenko et al. (RU 2404430), and Dolgushin et al. (RU 2455037).  None of the reference disclose the use of less than 0.5% chlorhexidine solution.  There is not expectation within the art that a solution of less than 0.5% would be effective for the treatment of infections.  There is also no disclosure motivation to suction away the solution after application. Additionally, there is no disclosure of a biofilm being present at the treatment sites. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondarenko et al. (RU 2240821). 
Bondarenko discloses a treatment for chronic bacterial urogenital infections. Example 3 discloses installations of the bladder with 0.5% chlorhexidine. 
Regarding claim 21, the prior art does not disclose any additional components in the solution. 

Claim 1 and 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evtushenko et al. (RU 2404430)
Evtushenko discloses a method of preforming a vaginal biopsy.  The vagina is treated with a 1% aqueous solution of chlorhexidine (method).  The treatment recited in Evtushenko meets the limitation of “reducing infection” since the treatment is intended to be a wash for surgical treatment. 
Regarding claim 21, the prior art does not disclose any additional components in the solution. 

Claims 1, 3, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolgushin et al. (RU 2455037). 
Dolgushin discloses immuno-correction of female infection inflammatory urogenital diseases caused by sexually transmitted microorganisms (abstract). 
Example 1 discloses irrigation of the cervical canal with a 0.1% solution of chlorhexidine bigluconate.
Regarding claim 21, the prior art does not disclose any additional components in the solution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ehl’Natanova et al. (RU2166314).
Ehl’Natanova discloses a 20% aqueous solution of bigluconate chlorhexidine. The agent is used to treat urogenital pathology of women and prophylaxis of venereal diseases, such as syphilis, gonorrhea, and trichomoniasis (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615